Citation Nr: 1822807	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in August 2017.  A transcript of the hearing is of record.  

The Board acknowledges that in December 2016 the Veteran submitted VA Form 21-0958, Notice of Disagreement (NOD), with a February 2016 rating decision that denied a compensable rating for alopecia areata and denied service connection for hypertension, sleep apnea, chronic fatigue syndrome, and muscle and joint pain.  Additionally, in November 2017, the Veteran submitted VA Form 21-0958 with a November 2017 rating decision that denied service connection for a bilateral hip disability, a low back condition, and a right knee disorder.  The Board's review of the claims file reveals that the AOJ is in the process of taking action on these NODs.  As such, the Board will not take any further action on the matters, and they will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case (SOC) is issued.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's left knee flexion has at most been limited to 100 degrees with pain.

2.  From October 24, 2017, the Veteran's left knee extension has been shown to be actually painful.

3.  Throughout the appeal period, the Veteran's left knee disability has been manifested by slight lateral instability.
CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the Veteran's left knee disability is not warranted.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5256, 5258, 5259, 5260 (2017).

2.  From October 24, 2017, the criteria for entitlement to a separate 10 percent, but no higher, rating for painful extension of the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).

3.  Throughout the appeal period, the criteria for entitlement to a separate 10 percent, but no higher, rating for lateral instability of the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5257 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards and Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's left knee disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5260.  Under DC 5260, a 10 percent rating is warranted for limitation of flexion to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a maximum 30 percent rating is warranted for flexion limited to 15 degrees. 

Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a maximum 50 percent rating is warranted for extension limited to 45 degrees. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). 38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Petitti v. McDonald, 27 Vet. App. 415 (2015).  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the United States Court of Appeals for Veterans Claims (Court) rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-29.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

The Veteran was first granted service connection for a left knee disability in July 1992.  He filed this claim for an increased rating in September 2011.  

The Veteran has reported that he receives all of his treatment for his left knee with VA.  A VA radiology report from September 2011 reflects no significant abnormality in the left knee.  In September 2011, the Veteran sought orthopedic treatment at VA due to left knee pain that had not dissipated since an in-service surgery for a locked knee.  The Veteran reported that for the previous four months the left knee pain had worsened but there was no additional injury or trauma.  The Veteran also reported pain remediation with meloxicam, and pain primarily on the anterior side.  He reported using braces to assist.  He did not have locking of the knee.  He reported that he had crepitus and that his knee had given out once.  Physical examination revealed a normal gait, no effusion, no scarring or redness.  Flexion was to 135 degrees and extension to 0.  There was tenderness in the suprapatellar, patella tendon posterior medial corner of the joint.  Stability testing of the knee was normal.

In November 2011, the Veteran had an MRI on his left knee completed at VA.  The MRI reflected suprapatellar fat pad impingement and mild chronic appearing thickening of tissues associated with the proximal medial collateral ligament.  The interpreting physician noted that the MRI did not reveal a meniscal tear or evidence of prior partial meniscectomy.  In a November 2011 progress note the Veteran reported that the surgeon who completed his knee surgery in service told him that he had removed the Veteran's entire meniscus.  The treating physician explained that the MRI reflected that the meniscus had not been removed.  The Veteran stated that his knee pain had worsened and that his left knee does not want to straighten if sitting for an extended period of time with occasional swelling.  Physical examination revealed no effusion.  On range of motion testing, extension was full to 0 degrees and flexion was to 125 degrees.  His patellofemoral joint was tender, but there was no true medial/lateral joint line tenderness.  Stability testing was normal. 

A January 2012 pharmacy note reflects a prescription for Hylan to treat his left knee chondromalacia patella.  Treatment notes from January 2012 reflect that the Veteran was also provided with an injection of Supartz.  A February 2012 orthopedic surgery note reflects that the Veteran reported injections had not helped his left knee pain and he was frustrated as his knee was "bone on bone."  The Veteran got another Supartz injection and no effusion was noted.  

A March 2012 nursing telehealth note indicates that the Veteran reported his left knee was getting worse and an injection in February 2012 did not assist with the pain.  

A September 2012 primary care note reflects that the Veteran continued to have chronic left knee pain, injections were not helping him.  

In a November 2012 Orthopedic Surgery note the Veteran was seeking a second opinion regarding treatment for his left knee.  He reported that knee pain increased when going up and down the stairs, standing for an extended period of time, and when his knees are flexed for a long time.  The treating physician noted that it appeared about 90 percent of his pain was around the peripatellar area.  An MRI report reflected insignificant findings with scarring and fat pad enlargement, which was typical after arthroscopies.  The physician noted that the menisci were felt to be totally normal with no tears.  Physical examination revealed "excellent range of motion," no instability, and "really no joint line tenderness at all."  There was mild crepitus and some considerable tenderness underneath the medial facet of the patella and compression of the patella in the femoral groove was painful.  There was no effusion.  The physician provided an impression that the MRI findings were insignificant and did not seem to be causing his pain problems.  The physician felt the Veteran's primary symptoms were from patellofemoral syndrome and that the Veteran did not need or require any surgery.  The Veteran was injected with Depo-Medrol and Marcaine and advised to use ice at home, and avoid kneeling and squatting.  

A December 2012 Orthopedic Surgery note reflects that the Veteran reported his left knee was feeling "great" until the injection wears off.  There was no effusion noted.  

The Veteran underwent a VA examination in August 2013.  The Veteran reported that his left knee pain had progressively worsened, describing the pain as constant, with popping, grinding, a couple of episodes of locking, swelling, stiffness, and one episode of giving out about six months previously.  The Veteran also reported that doing repetitive motion on stairs, squatting, getting up from chairs, and prolonged walking aggravated the pain.  The Veteran reported flare-ups of the left knee that make him "grumpy" as he cannot move as quickly as he would like and he has to fight through the pain.  On physical examination, flexion of the left knee was to 125 degrees, with pain starting at 120 degrees.  Extension was normal with no objective evidence of pain.  There was no loss of motion on repetitive use testing.  There was functional loss due to pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  There was also pain on palpation of the joint line or soft tissues.  Muscle strength testing revealed 4/5 on extension.  Joint stability testing was normal on the Lachman test, Posterior drawer test, and medial-lateral instability testing.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran had not had any meniscal condition or surgical procedures for a meniscal condition.  The VA examiner noted that there were residuals of pain, swelling, and stiffness in the left knee from past knee surgery.  The VA examiner noted that the Veteran's left knee was tender to palpation over the anterior medial joint line, anterior lateral joint line, medial patella femoral joint, lateral patella femoral joint, and popliteal fossa, with 1+ crepitus with joint movements.  The Veteran reported using a brace occasionally.  X-rays did not reflect any degenerative arthritis in the left knee.  The VA examiner noted that "the patient would have 20 to 30 degrees of loss of overall ROM, mild-moderate weakness, moderate fatigability, and mild loss of coordination secondary to repetitive activity painful flare-up episodes of the left knee."  

An October 2013 primary care note the Veteran reported that prescriptions were only "sometimes" effective.  

A January 2014 telehealth note reflects that the Veteran called with complaints of knee and back pain after standing for a long period of time.  The Veteran's knee had swollen, causing increased pain and difficulty walking.  A February 2014 orthopedic surgery note reflects that the Veteran reported a flare-up after having to walk on concrete for 6 hours when his knee swelled and became more painful.  

The Veteran was fitted for flexible knee braces in November 2015.  

In a May 2016 treatment note the Veteran reported that he had been "walking around for a year with pain."  X-ray reports showed normal joint spaces with no fractures or subluxations, no joint effusion, and a small inferior patellar enthesophyte and a small fabella posterior to the tibiofemoral joint.  There were no degenerative changes.

An October 2016 VA note reflects that the Veteran's knee braces were helping with mobility.   

At the August 2017 Board hearing, the Veteran testified that he experiences giving way of the knee once in a while.  He also reported having chronic pain and wearing a knee brace on the left knee to help stabilize the knee.  He reported that he had constant pain in his knee.  He reported that his knee "pops like a popcorn" every morning and that it would swell up during weather changes.

The Veteran had a VA examination in October 2017.  The VA examiner noted patellofemoral pain syndrome and chondromalacia patella in the left knee.  The Veteran reported chronic throbbing pain in the left knee that worsens in cold weather.  He reported using a brace, beginning in 2016.  He reported that he is able to stand for 2 hours at a time with his brace on.  The VA examiner noted a mildly antalgic gait with back, knee, and hip pain reported; absent a profound limp or pelvic tilt.  The Veteran reported flare-ups, especially with use and weather changes, which result in increased pain.  He had a decrease in weight bearing due to his knee pain.  On physical examination the VA examiner noted abnormal left knee range of motion with flexion to 100 degrees and extension to 0.  The VA examiner noted that he had pain upon examination with both flexion and extension, and his limited range of motion results in functional loss, specifically a limited stride.  There was also pain on weight bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissues in the anterior left knee, with no evidence of crepitus.  The examiner noted that pain, fatigue, and weakness caused functional loss, but that there was no change in range of motion with repetitive use testing.  The examiner also noted that pain, fatigue, and weakness caused functional loss during flare-ups, but that there was no known change in range of motion with a flare up.  Muscle strength testing was a 4/5 on flexion and extension.  There was no atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was normal.  The Lachman test, posterior drawer dest, medial instability testing, and lateral instability testing were all normal.  The Veteran reported using a brace on a regular basis.  The examiner noted that the Veteran had experienced a meniscal condition that caused frequent episodes of joint pain.  X-rays did not reflect any arthritis.  A nonpainful, stable, surgical scar was noted on examination, measuring 1 centimeter by 0.1 centimeters.  The examiner noted that the Veteran could weight bear for less than 2 hours at a time, could not kneel, squat, or perform impact activity due to bilateral knee pain. 

Currently, the Veteran is compensated at a 10 percent evaluation for his painful, but noncompensable limitation of flexion pursuant to 38 C.F.R. § 4.59.  Unfortunately, the preponderance of the evidence is against a rating in excess of 10 percent under DC 5260.  The Veteran's limitation of range of flexion is not great enough to warrant a higher evaluation.  Under DC 5260, a higher 20 percent evaluation requires flexion limited to 30 degrees.  The Veteran's flexion was at most shown to be limited to 100 degrees.  Even when considering the Veteran's reports of pain and associated functional loss, the evidence does not more nearly approximate flexion limited to 30 degrees.  He was able to perform repetitive use testing with limited additional loss of motion or functional loss on each VA examination.  The Board has considered the Veteran's reports of pain on use and additional functional loss during flare ups.  Specifically reports of increased pain, swelling, and slower movement.  However, even when considering these additional factors, the Veteran's flexion is not more nearly approximated by flexion limited to 30 degrees that would warrant a higher rating under DC 5260.
The evidence reflects that on October 24, 2017 VA examination the Veteran had full range of extension with objective evidence of pain.  Therefore, the Board concludes that from October 24, 2017, the Veteran is entitled to a separate 10 percent rating for actually painful extension pursuant to the provisions of 38 C.F.R. § 4.59.  Although the Veteran reported having pain in the left knee prior to that date, it was not factually ascertainable that he had pain with extension.  Therefore, he is not entitled to a separate 10 percent rating under DC 5261 prior to October 24, 2017.  The Veteran also is not entitled to rating in excess of 10 percent for limitation of extension from October 24, 2017.  Under DC 5261, a 20 percent evaluation requires extension limited to 15 degrees.  The Veteran's extension was full on October 2017 VA examination.  Repetitive use testing did not reveal any additional limitation of motion, and evidence of functional loss from pain, fatigue, and weakness have not been shown to more nearly approximate extension limited to 15 degrees. 

The Board has also considered whether the Veteran is entitled to any higher or separate ratings under any other pertinent criteria.  Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for limitation of motion under DC 5260 or 5261 and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  Hence, the Board will next consider whether he is entitled to a separate evaluation for instability of the left knee under DC 5257 based on recurrent subluxation or lateral instability.  Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

The Board finds the Veteran is entitled to a separate 10 percent rating under DC 5257 for slight lateral instability.  Specifically, September 2011 and November 2011 VA treatment records both reflect the Veteran reported experiencing episodes of giving out of the left knee and he reported using a knee brace.  On August 2013 VA examination he reported occasional use of a knee brace.  He was subsequently fitted for a knee brace through VA in November 2015, which he now wears on a regular basis.  Additionally, at the August 2017 Board hearing, the Veteran testified that he experiences giving way of the knee "once in a while" and that he wears a left knee brace for stability of the knee.  

The Veteran is competent to describe symptoms of instability as they are observable by a lay person.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds the Veteran's statements to be credible as they have been consistent throughout the appeal period.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to a separate 10 percent rating for slight instability of the left knee throughout the appeal period. 

A preponderance of the evidence is against a finding that he is entitled to a higher 20 percent rating for moderate instability of the left knee.  Although the Veteran reported experiencing instability of the left knee, there has been no objective evidence of left knee instability at any time during the appeal period.  Stability testing of the left knee completed during VA treatment and on VA examination throughout the appeal period has been normal.  Additionally, the Veteran has reported that his left knee gives out only "once in a while."  Therefore, the Board concludes the evidence most nearly approximates slight instability of the left knee and that a preponderance of the evidence is against a finding that instability of the left knee more nearly approximates moderate symptomatology.

The Board has also considered whether the Veteran is entitled to rating under any other criteria.  The evidence is unclear as to whether the Veteran has experienced dislocation of the semilunar cartilage or removal of the semilunar cartilage.  However, even if there has been such, the Board finds that it has not been symptomatic.  Although the Veteran reported having a couple of episodes of locking on August 2013 VA examination, the evidence does not more nearly approximate frequent episodes of locking.  There has also been no evidence of effusion into the joint.  Although the October 2017 VA examiner noted the Veteran had frequent episodes of pain from a meniscal condition, his pain is being compensated through his ratings under DCs 5260 and 5261.  Therefore, any further rating based on pain would be pyramiding.  Accordingly, the Veteran is not entitled to a separate rating under either DC 5258 or 5259.

There has also been no evidence of ankylosis, genu recurvatum, or impairment of the tibia and fibula of the left knee; therefore, evaluation under DCs 5256, 5262, or 5263 is not appropriate.

Finally, the Board has considered whether any staged rating is appropriate for the assigned ratings discussed above.  See Fenderson v. West, 12 Vet. App. 119 (1999).  A staged rating has been assigned based on limitation of extension.  The Board finds that evidence regarding limitation of flexion with pain and instability has been consistent with the assigned ratings for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating have not been shown.  Accordingly, no further staged ratings are warranted for the left knee disability.

In summary, the Board finds that the Veteran is entitled to a separate 10 percent rating under DC 5257 throughout the appeal period and a separate 10 percent rating for an actually painful left knee joint in extension under 5261 pursuant to § 4.59 from October 24, 2017.  The preponderance of the evidence is against the claim for a rating in excess of 10 percent based on limitation of flexion or under any other criteria for which a separate rating has not been warranted, and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply, and that aspect of the claim is denied.  









ORDER

An initial evaluation in excess of 10 percent for left knee chondromalacia patella is denied.

From October 24, 2017, a separate 10 percent, but no higher, rating for painful extension of the left knee is granted, subject to the regulations governing the payment of monetary awards.

A separate 10 percent, but no higher, rating for lateral instability of the left knee is granted, subject to the regulations governing the payment of monetary awards.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


